Exhibit 99.2 Unaudited Condensed Interim Consolidated Financial Statements First Quarter - Fiscal 2011 Q1 Labopharm Inc. CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS [Unaudited] As at: March 31, December 31, January 1, [note 20] [note 20] [thousands of Canadian dollars] $ $ $ ASSETS Current Cash and cash equivalents Marketable securities [note 5] - Trade and other receivables Research and development tax credits receivable Income taxes receivable 6 6 Inventories [note 6] Prepaid expenses and other assets Total current assets Restricted investments Other non-current financial assets [note 7] Property, plant and equipment [note 8] Intangible assets [note 9] Deferred income tax assets 57 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIENCY) Current Trade and other payables [note 10] Provisions [note 11] Deferred revenue Obligations under finance leases Current-portion of long-term debt [note 12] Total current liabilities Deferred revenue Obligations under finance leases Long-term debt [note 12] Total liabilities Shareholders’ equity (deficiency) Issued capital [note 13] Warrants [note 13] Contributed surplus [note 13] Deficit ) ) ) Foreign currency translation reserve - Total shareholders’ equity (deficiency) ) ) See accompanying notes Labopharm Inc. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS [Unaudited] For the three months ended: March 31, 2011 March 31, 2010 [note 20] [thousands of Canadian dollars, except share and per share amounts] $ $ REVENUE Product sales Licensing Royalties - Services and research and development collaborations EXPENSES Cost of goods sold [note 6] Research and development expenses, net [note 14] Selling, general and administrative expenses Finance costs Change in fair value of other non-current financial asset [note 7] ) ) Interest income [note 7] ) ) Foreign exchange loss Restructuring costs [note 11] - Loss before income taxes ) ) Income tax expense [note 15] 61 1 Net loss for the period ) ) OTHER COMPREHENSIVE INCOME Exchange differences on translation of foreign operations - Comprehensive loss for the period ) ) Net loss per common share - basic and diluted ) ) Weighted average number of common shares outstanding See accompanying notes Labopharm Inc. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGE IN SHAREHOLDERS’ EQUITY (DEFICIENCY) [Unaudited] [thousands of Canadian dollars, except share number] Outstanding common shares Warrants Contributed surplus Deficit Foreign currency translation reserve Total # $ Balance, January 1, 2010 [note 20] ) - ) Net loss for the three-month period - ) - ) Secondary public offering - - - Share issuance on drawdown of standbyequity distribution agreement - Share issued upon the exercice of warrants ) - - - 89 Stock-based compensation - Balance, March 31, 2010 [note 20] ) - Balance, December 31, 2010 [note 20] ) Net loss for the three-month period - ) - ) Foreign currency translation reserve - Stock-based compensation - Balance, March 31, 2011 ) ) See accompanying notes Labopharm Inc. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS [Unaudited] For the three months ended: March 31, 2011 March 31, 2010 [note 20] [thousands of Canadian dollars] $ $ OPERATING ACTIVITIES Loss before income taxes for the period ) ) Items not affecting cash and other reconciliating items Amortization of property, plant and equipment Amortization of intangible assets 71 70 Amortization of premiums and discounts on marketable securities - 7 Change in fair value of other non-current financial asset [note 7] ) ) Interest income ) ) Fnance costs Unrealized foreign exchange loss Stock-based compensation ) ) Net change in other operating items [note 19] ) ) ) Interest received 52 25 Income taxes paid (2
